Exhibit 10.1 EXECUTION VERSION VOTING AGREEMENT THIS VOTING AGREEMENT (this “ Agreement ”) is made and entered into as of October 9, 2015 by and among SP Jagged Peak LLC, a Delaware limited liability company (“ Parent ”), and each of the undersigned stockholders listed on the signature page hereto (each, a “ Stockholder ” and collectively, the “ Stockholders ”) of Jagged Peak, Inc., a Nevada corporation (the “ Company ”). WHEREAS, Parent and the Company have entered into an Agreement and Plan of Merger of even date herewith (the “ Merger Agreement ”), pursuant to which a subsidiary controlled by Parent will be merged with and into the Company, with the Company surviving as the Surviving Corporation (the “ Merger ”), all capital stock of the Company outstanding immediately prior to the effective time of the Merger will be converted into and thereafter represent solely the right to receive the consideration set forth in the Merger Agreement and the Company will survive as a majority-owned subsidiary of Parent. WHEREAS, as a condition to its willingness to enter into the Merger Agreement, Parent has required that each of the Stockholders enter into this Agreement. WHEREAS, each Stockholder has agreed that certain shares of the Company’s common stock (“ Company Common Stock ”) owned by it shall be subject to the terms and conditions of this Agreement. NOW, THEREFORE, intending to be legally bound, the parties hereto hereby agree as follows: 1.
